       Case 3:20-cv-00343-DPM-JJV Document 9 Filed 01/04/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

JEROME P. FARMER                                                                       PLAINTIFF
ADC #179184
v.                                  3:20-cv-00343-DPM-JJV

KEITH BOWERS, Administrator,                                                       DEFENDANTS
Craighead County Detention Center; et al.


                                             ORDER

       Plaintiff Jerome P. Farmer (“Plaintiff”) is incarcerated at the Craighead County Detention

Center. On October 28, 2020, Plaintiff filed this case arising from his alleged exposure to Covid-

19 at the Detention Center and his subsequent positive test result. Plaintiff then filed two more

cases making related claims: Famer v. Bowers, 3:20-cv-00366-DPM and Farmer v. Moyer, 3:20-

cv-00387-DPM. In the meantime, Famer v. Bowers, 3:20-cv-00366-DPM and Farmer v. Moyer,

3:20-cv-00387-DPM have been closed, and relevant documents from those cases have been filed

in the case at hand per instructions from chambers. (Doc. Nos. 3, 4, 6.)

       Currently, Plaintiff makes claims against Defendants Bowers, Raymond, and Boyd in one

Amended Complaint and against the remainder of Defendants in another Amended Complaint—a

result of documents other cases being filed here. (Doc. Nos. 6, 7.) When initially screening

Plaintiff’s claims in this case, I cautioned him that an amended complaint would render his current

pleading without legal effect. (Doc. No. 5 at 6.) Generally, I consider only claims set out in a

plaintiff’s most recent amended complaint. Taking into account the procedural history of this case

and the fact that Plaintiff’s claims against the various Defendants are related, however, I view the

Amended Complaints at docket entry numbers 6 and 7 as one pleading. Plaintiff is advised that if

he wishes to amend his pleading in the future, the filing of any further amended complaint will
       Case 3:20-cv-00343-DPM-JJV Document 9 Filed 01/04/21 Page 2 of 2




render his Amended Complaint (Doc. Nos. 6, 7) without legal effect. Plaintiff is also advised to

file under this case number any amendments to the claims he currently makes.

       Having reviewed Plaintiff’s Amended Complaint (Doc. Nos. 6, 7) for screening purposes,1

the Court concludes service of Plaintiff’s claims are appropriate.

       IT IS, THEREFORE, ORDERED that the Clerk of the Court shall prepare Summons for

Defendants Keith Bowers, Toni Raymond, Marty Boyd, Luke Moyer, J. Frazier, J. Meredith, A.

Niewirowicz, C. Rains, and C. Tate. The United States Marshal shall serve a copy of the Amended

Complaint (Doc. Nos. 6, 7), Summons, and this Order on each Defendant without prepayment of

fees and costs or security therefore. Service for Defendants should be attempted through the

Craighead County Sheriff’s Office, 901 Willett Road, Jonesboro, Arkansas 72401.

       DATED this 4th day of January 2021.



                                                     __________________________________
                                                     JOE J. VOLPE
                                                     UNITED STATES MAGISTRATE JUDGE




1
 The Prison Litigation Reform Act (“PLRA”) requires federal courts to screen prisoner
complaints seeking relief against a governmental entity, officer, or employee. 28 U.S.C. §
1915A(a).

                                                 2
